Citation Nr: 1717496	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for cardiac ischemia status post cardiac transplant (herein heart disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether the reduction of the disability rating for facial scars, residual, multiple skin cancers, from 30 percent to 10 percent, effective March 1, 2016, was proper.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.  The Veteran died in April 2016 and the appellant is the Veteran's surviving spouse.  The appellant has been accepted as a substitute claimant for purposes of processing the claim to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  See February 2017 Letter to Appellant.

The increased heart disability rating and TDIU claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted entitlement to service connection for cardiac ischemia status post cardiac transplant and assigned a 30 percent disability rating, effective February 24, 2010.  

The Veteran testified at a February 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2015, the Board issued a decision denying entitlement to an evaluation in excess of 30 percent for cardiac ischemia status post cardiac transplant.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court remanded the case to the Board for action consistent with a Joint Motion for Remand (JMR).  The June 2015 Board decision found that there was not an implicit claim for TDIU present as part of the appeal; the JMR stated that "the parties agree that the record reasonably raised the issue of TDIU as part of Appellant's underlying claim for an increased disability rating, and the Board should have considered it."  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to the JMR, this issue is also before the Board.   

In June 2016, the Board dismissed the Veteran's appeal due to his death.  As noted, his surviving spouse has been accepted as a substitute claimant and the appeal is now again before the Board.

In February 2015, the Veteran filed a claim for an increased disability rating for skin cancer scars (the Veteran was service connected for facial scars, residual, multiple skin cancers, and scar, left lower extremity, residual, skin cancer) and entitlement to service connection for a  kidney disorder.  In the June 2, 2015 Board decision, the Board referred these issues to the Agency of Original Jurisdiction (AOJ) for adjudication.  

With respect to the skin cancer scars, a June 2015 rating decision proposed to reduce the assigned disability rating for facial scars, residual, multiple skin cancers, and a January 2016 rating decision did reduce the assigned disability rating from 30 percent to 10 percent, effective March 1, 2016.  A timely March 2016 notice of disagreement (NOD) was filed in regards to the January 2016 rating decision, which the AOJ acknowledged in a March 10, 2016 letter.  As noted, the Veteran died in April 2016.  The appellant, via her representative, submitted a request for substitution in June 2016 and the representative included a letter that referenced as pending at the RO a claim for "an increased evaluation for skin cancer residuals including scars of the left lower extremity and facial area."  Upon review, a NOD was filed with respect to the January 2016 rating decision that reduced the disability rating for facial scars, residual, multiple skin cancers, and the appellant requested to substitute in this pending claim.  When a NOD has been filed with regard to an issue and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for the issuance of a SOC with respect to the issue of whether the reduction of the disability rating for facial scars, residual, multiple skin cancers, from 30 percent to 10 percent, effective March 1, 2016, was proper.  

With respect to the kidney disorder, as noted, the June 2, 2015 Board decision referred the issue of entitlement to service connection for a kidney disorder to the AOJ for adjudication.  This claim was subsequently denied and the Veteran notified of such by a June 16, 2015 notification letter.  It does not appear that a NOD has been submitted in response to this denial on the required standardized form.  See 38 C.F.R. § 20.201 (2016); 79 Fed. Reg. 57660 (noting that the revised regulation requiring a NOD be on a standardized form is effective March 24, 2015).  As such, the Board acknowledges the appellant's representative's correspondences, to include from February 2017, that referenced this issue, but based on the information outlined, referral of this issue to the AOJ is not required at this time.

In addition, subsequent to the June 2015 Board decision, additional documents were added to the claims file, without a waiver of initial AOJ review.  While the Veteran filed his substantive appeal in March 2013 and evidence submitted by the Veteran, representative or appellant is therefore subject to initial review by the Board, at least some of the additional documents were obtained by VA and therefore waiver of consideration of such evidence by the AOJ is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the appellant's claims are being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the heart disability increased rating claim, this disability was assigned a 30 percent disability rating under Diagnostic Code 7019.  Higher disability ratings under this code are warranted for, as relevant, left ventricular dysfunction with an ejection fraction of 30 to 50 percent (60 percent disability rating) and left ventricular dysfunction with an ejection fraction of less than 30 percent (100 percent).  The Veteran was last afforded a VA examination with respect to this claim in February 2013 and the examination report noted the results of a February 2012 echocardiogram that indicated a left ventricular ejection fraction of 55 percent.  Added to the claims file following the June 2015 Board decision were additional VA treatment records.  These records included a November 2015 VA treatment note that referenced "[r]eview of records [Veteran] sent over from hospitalization in 9/2015 shows that [Veteran] had [acute cellular rejection] of his heart transplant."  The treatment note also referenced a past medical history of "[heart failure status post] cardiac transplant in 1/2008 [complicated by healthcare associated pneumonia] requiring re-intubation with [acute cellar rejection] in 9/2015."  An assessment was noted of coronary artery disease, heart failure status post cardiac transplant.  It was noted that the Veteran "follows with Columbia Presbyterian" and "9/2015 ECHO: [Ejection Fraction] 40-45%."  A VA treatment record dated September 30, 2015 had a title of "outside medical records - diagnostic tests" and stated "[p]lease see attached image through Vista Imaging Display or the medical record to view the information.  Echocardiogram" and a VA treatment record dated September 28, 2015 had a title of "outside medical records - text documents" and stated "[p]lease see attached image through Vista Imaging Display or the medical record to view the information.  Progress notes."  

In review, the Veteran received private medical treatment in September 2015, to include an echocardiogram that indicated ejection fraction results, and at least some related records were submitted to, and are in possession by, VA.  These records are relevant to the heart disability increased rating claim and while they are in VA's possession, they are not of record for review by the Board.  As such, remand is required to obtain the outstanding relevant private records referenced as being available in Vista Imaging in the September 28, 2015 and September 30, 2015 VA treatment records.  In addition, while on remand, the appellant must be given the opportunity to either provide any additional outstanding private treatment records relevant to the increased heart disability rating claim or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  

With respect to the TDIU claim, as outlined in the Introduction above, a June 2015 Board decision found that there was not an implicit claim for TDIU present as part of the appeal and a January 2016 JMR stated that "the parties agree that the record reasonably raised the issue of TDIU as part of Appellant's underlying claim for an increased disability rating, and the Board should have considered it."  Based on this procedural history, the AOJ has not had the opportunity to provide notice to the appellant regarding this claim, to conduct any necessary development or to initially adjudicate this issue.  As such, remand is required so that the AOJ can properly develop and initially adjudicate this claim.  In this regard, the Board notes that a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) is not currently of record and such should be requested on remand.  In addition, evidence of record indicated that the Veteran was in receipt of Social Security Administration (SSA) disability benefits as a result of medical problems relating to his heart and therefore attempt must be made to obtain these potentially relevant records.  In this regard, of record is a June 2016 TDIU assessment provided by C.B., a private vocational consultant/expert.  This assessment stated that "the Veteran became eligible for [Social Security Disability Insurance (SSDI)] soon after he quit work in 1995 and that his primary medical/functional disability was his delicate cardiac condition.  He continued to receive $1,800/month in SSDI benefits through the time of his death."       

Additionally, in regards to the June 2016 private TDIU assessment, such quoted and discussed a March 8, 2016 Affidavit from the Veteran that does not appear to be of record.  This affidavit appears to contain information from the Veteran that would be relevant to the TDIU claim and thus on remand it should be requested that this document be submitted.  In addition, the TDIU assessment referenced that the Veteran reported having to miss work at least two to three times per month to receive treatment for skin cancer and the vocational consultant stated that "I opine that employers do not tolerate regular absences of more than once per month."  As such, on remand, the appellant must be given the opportunity to either provide any outstanding relevant private treatment records, to include treatment records that would support the referenced frequency of skin cancer treatment, or complete a release for such providers.    

Finally, as noted in the introduction above, remand is required for the issuance of a SOC with respect to the issue of whether the reduction of the disability rating for facial scars, residual, multiple skin cancers, from 30 percent to 10 percent, effective March 1, 2016, was proper. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC with respect to the issue of whether the reduction of the disability rating for facial scars, residual, multiple skin cancers, from 30 percent to 10 percent, effective March 1, 2016, was proper.  Advise the appellant and her representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

2.  Obtain the outstanding relevant private records referenced as being available in Vista Imaging in the September 28, 2015 and September 30, 2015 VA treatment records (discussed further above in the body of the remand).

In addition to obtaining these records, contact the appellant and request that she either provides any additional outstanding private treatment records relevant to the increased heart disability rating claim or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the appellant pursuant to 38 C.F.R. § 3.159(e) (2016).  The appellant must then be given an opportunity to respond.

3.  With respect to issue of entitlement to a TDIU, conduct any development of the TDIU claim deemed necessary.  This includes, at a minimum, the following:

a.  Provide the appellant with the required information under VA's duty to notify and assist.  Specifically, the appellant must be notified of how to substantiate a claim for entitlement to a TDIU.  

b.  Provide the appellant with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that she supply the requisite information.

c.  Attempt to obtain any SSA disability records available.

d.  Request that the appellant submit a copy of a March 8, 2016 Affidavit from the Veteran that was referenced in the June 2016 private TDIU assessment.

e.  Request that the appellant either provide any outstanding relevant private treatment records, to include treatment records that would support the frequency of skin cancer treatment referenced in the June 2016 Private TDIU assessment, or complete a release for such providers.  If any records requested are not ultimately obtained, notify the appellant pursuant to 38 C.F.R. § 3.159(e) (2016).  The appellant must then be given an opportunity to respond.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the appellant and her representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




